           Case 1:19-cr-00275-DLC Document 38
                                           37 Filed 02/26/21
                                                    02/25/21 Page 1 of 1




                                PARKER AND CARMODY, LLP
                                       ATTORNEYS AT LAW
                                       30 EAST 33RD STREET
                                            6TH FLOOR
                                       NEW YORK, N.Y. 10016

DANIEL S. PARKER                                                          TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                           FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                       DanielParker@aol.com




                                                              February 25, 2021
By ECF
Hon. Denise L. Cote
United States District Judge
Southern District of New York
                                               MEMO ENDORSED
500 Pearl Street
New York, NY 100007

                              Re: United States v. Brent Merchant
                                    19 Cr 275 (DLC)

Dear Judge Cote:

       I write requesting that the Court reappoint me nunc pro tunc to February 23, 2021 for
purposes of consulting with Mr. Merchant, evaluating whether a compassionate release motion
should be filed, engaging in legal research and filing a motion if necessary.

        Mr. Merchant has contacted me and has asked me to represent him in this capacity.

       If the foregoing meets with the Court=s approval, then I respectfully request that you ASo
Order@ this letter. Thank you for your consideration in this matter.

        I hope you and your staff are well.

                                                              Respectfully,
  Granted. SO ORDERED.
  February 26, 2021
                                                              Daniel S. Parker

cc: All Parties by ECF and email
